ORDER
PER CURIAM.
Demeatrius Rush appeals from the judgment denying his Rule 24.035 motion without a hearing, claiming that his counsel was ineffective for misinforming him about the parole consequences of his plea.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).